Citation Nr: 1620934	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-31 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for torn lateral collateral ligament (LCL) of the left knee with osteoarthritis, bursitis, and iliotibial band friction syndrome.


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel










INTRODUCTION

The Veteran served on active duty from July 2000 to May 2001 and from February 2006 to September 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

When this case was previously before the Board in November 2015 it was remanded for additional development.  It has since been returned to the Board for further appellate action.


REMAND

The Board finds additional development is required before the Veteran's claim is decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran recently underwent a VA knee examination in January 2016.  During the examination, the examiner noted an initial left knee range of flexion from 0 to 30 degrees; however, he then curiously stated the Veteran's left knee extension was from 130 to 0 degrees.  The examiner did not explain how or why the Veteran's flexion was limited by an additional 100 degrees of motion.  In addition, the examiner stated the Veteran was able to perform repetitive use testing, but indicated he did not examine the Veteran after repetitive use.  The Veteran has, on numerous occasions, reported experiencing flare-ups following repetitive use of his knee in activities such as sports.  Nonetheless, the January 2016 VA examiner failed to perform repetitive use testing.  Further, although the examiner noted the Veteran's reports of flare-ups, he stated it would be speculative to state whether the Veteran's flare-ups result in additional functional limitations, because a flare-up was not observed.  However, as noted above, the examiner failed to perform repetitive use testing to determine whether additional range of motion loss or a flare-up occurred as a result of pain, weakness, fatigue, or lack of endurance.  Based on these insufficiencies, the Board finds a new examination is necessary.   

The U.S. Court of Appeals for Veterans Claims (Court) has indicated that when pain is associated with movement, the examiner must give an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  The Court also determined that such opinion, if feasible, should be expressed in terms of the degree of additional ROM loss due to pain on use or during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32 at 44 (2011).

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination to determine the current degree of severity of his service-connected left knee disability.  All pertinent evidence should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes, to include, to the extent feasible, an assessment of the extent of any additional limitation of motion during flare-ups and on repeated use.

3.  Thereafter, the RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).








This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

